DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 03/09/2022.

Response to Arguments
Applicant’s arguments, filed on 03/09/2022, with respect to claim rejections under 35 USC 103 have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ichihara et al (US 5,809,019).
Consider claims 1, 22 and 25:
	Ichihara discloses a method for identifying a low performing radio branch at a radio transceiver device comprising N radio branches, wherein the N radio branches transmit radio transmissions via an antenna array having a plurality of antenna elements (see Fig. 2 and col. 6, lines 48-54, where Ichihara describes a base station that comprises a first transmitter 11 with antenna 13 and a second transmitter 12 with antenna 14; see col. 7, lines 32-39, where Ichihara describes that the base station has a processor), the method comprising: 
transmitting a reference signal in a radio transmission for at least some of the N radio branches in a respective test period to another radio transceiver device via the antenna array (see Fig. 2 and col. 6, lines 55-57, where Ichihara describes that the base station includes a pilot signal generator 3 that generates a pilot signal A for the transmitter 11, the pilot signal A is delayed at delay circuit 27 to output pilot signal Ba for the transmitter 12; see col. 7, lines 1-12, where Ichihara describes that the delay circuit 27 delays the pilot signal A by a time T to output the pilot signal Ba, and the pilot signals A and Ba are transmitted from the transmitters 11 and 12 and the antennas 13 and 14 to a mobile station), 
wherein the reference signal in each test is transmitted according to a test configuration, and wherein the test configuration specifies that during each test the reference signal is mapped to only one of the N radio branches such that in test k, where k=1, .  . . , N, the reference signal is only transmitted from radio branch k (see Fig. 2 and col. 7, lines 1-12, where Ichihara describes that an adder 6 adds the pilot signal A to an encoded data output from encoder 5 to provide to the transmitter 11, and an adder 8 adds the delayed pilot signal Ba to the encoded data output from encoder 5 to provide to the transmitter 12);
in response to transmitting the reference signal, receiving at least one report from said another radio transceiver device relating to measurements made by said another radio transceiver device on the reference signal transmitted for said at least some of the N radio branches (see Fig. 2 and col. 7, lines 7-12, where Ichihara describes that the mobile station identifies the pilot signals A and Ba and detects the levels of the pilot signals A and Ba; see Fig. 2 and col. 7, lines 32-39, where Ichihara describes that the mobile station includes a determination circuit 23 which determines one of the pilot signals A and Ba which has a higher level, in other words, transmission from one of the branches (i.e., transmitter 11 or transmitter 12) which has a higher field strength is determined, and the optimal branch information of the determination result is transmitted to the base station through antenna 26); and 
in response to receiving the at least one report, identifying which of the N radio branches is the low performing one by mapping information of the measurements in the at least one report to the test configuration (see Fig. 2 and col. 6, lines 26-38, where Ichihara describes that when the branch of the pilot signal A represents the optimal branch information, then the branch of the pilot signal Ba is the low performing branch and the base station stops data transmission of this branch; when the branch of the pilot signal Ba represents optimal branch information, then the branch of the pilot signal A is the low performing branch and the base station stops data transmission of this branch). 
Consider claims 2 and 24:
	Ichihara discloses the invention according to claims 1 and 22 above. Ichihara discloses: only one single reference signal is transmitted during each test period (see Fig. 2 and col. 6, lines 66-67, where Ichihara describes that the base station has only one pilot signal generator 3). 
Consider claim 7:
see col. 6, lines 26-38, where Ichihara describes that the pilot signals A and Ba are used to detect the optimal branch). 
Consider claim 10:
	Ichihara discloses the method according to claim 1 above. Ichihara discloses: the at least one report is indicative of measurements of the reference signals, and wherein the measurements are at least one of: measurements of received power, channel quality indicator (CQI) measurements, zero-power CQI measurements, and frequency-selective CQI measurements (see Fig. 2 and  col. 7, lines 7-12, where Ichihara describes that the mobile station includes a search circuit 28 which detects the levels of the pilot signals A and Ba). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019), as applied to claim 1 above, and further in view of Gilmartin (US 2013/0250781 A1).
Consider claim 3:

	Gilmartin discloses: there are simultaneous transmissions of more than one reference signal, each of which being mapped to a corresponding one of the radio branches (see Fig. 1 and paragraph 0038, where Gilmartin describes that inputs of the plurality of transmit paths 22 are connected to outputs of a splitter 20; see paragraph 0009, where Gilmartin describes that the splitter splits a signal received from a signal generator into a plurality of signals which can be transmitted to the plurality of devices via the transmit paths to permit simultaneous testing of multiple wireless devices). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: there are simultaneous transmissions of more than one reference signal, each of which being mapped to a corresponding one of the radio branches, as taught by Gilmartin to modify the method of Ichihara in order to perform tests involving broadcasting a downlink signal to a plurality of devices under test simultaneously, as discussed by Gilmartin (see paragraph 0006).
Consider claim 6:
	Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: obtaining an indication of at least one of: network performance for said another radio transceiver device being above a network performance threshold value, Doppler spread for a radio propagation channel between the radio transceiver device and said another radio transceiver device being below a Doppler spread threshold value, downlink performance for the radio transceiver device being below a downlink performance threshold value, and uplink 
reference signal is based on the indication.
	Gilmartin teaches: obtaining an indication of at least one of: network performance for said another radio transceiver device being above a network performance threshold value, Doppler spread for a radio propagation channel between the radio transceiver device and said another radio transceiver device being below a Doppler spread threshold value, downlink performance for the radio transceiver device being below a downlink performance threshold value, and uplink performance in one of the radio branches being more than an uplink performance threshold value worse than the uplink performance in another of the radio branches, and wherein the reference signal is transmitted in response to having obtained the indication, wherein when to transmit the reference signal is based on the indication, or to which another radio transceiver device to transmit the reference signal is based on the indication, or both when to transmit the reference signal is based on the indication and to which another radio transceiver device to transmit the reference signal is based on the indication (see Fig. 2 and paragraph 0092, where Gilmartin describes that the signal generator 14 is used to transmit a signal with the known power level, if the power level measured by the external device is not equal to the target stored power level, the fine level control 40 of the transmit path 22 can be adjusted to adjust the path loss of the transmit path until the target power level is achieved). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: obtaining an indication of at least one of: network performance for said another radio transceiver device being above a network performance threshold value, Doppler spread for a radio propagation channel between the radio transceiver device and said another radio transceiver device being below a Doppler spread threshold value, downlink performance for the radio transceiver device being below a downlink performance threshold value, and uplink performance in one of the radio branches being more than an uplink performance threshold value worse than the uplink performance in another of the radio branches, and wherein the reference signal is transmitted in response to having obtained the indication, wherein when to transmit the reference signal is based on the indication, or to which another radio transceiver device to transmit the reference signal is based on the indication, or both when to transmit the reference signal is based on the indication and to which another radio transceiver device to transmit the reference signal is based on the indication, as taught by Gilmartin to modify the method of Ichihara in order to perform tests involving broadcasting a downlink signal to a plurality of devices under test simultaneously, as discussed by Gilmartin (see paragraph 0006).
Consider claim 12:
	Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: determining, from the at least one report and when the measurements are of received power of the reference signal, that the reference signal transmitted for the identified radio branch has lower received power than the reference signal transmitted for each of the remaining radio branches.  
see paragraph 0024, where Gilmartin describes a power sensor for measuring the power of a signal output, a threshold detector for detecting whether the power of the signal output meets a predetermined threshold)  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining, from the at least one report and when the measurements are of received power of the reference signal, that the reference signal transmitted for the identified radio branch has lower received power than the reference signal transmitted for each of the remaining radio branches, as taught by Gilmartin to modify the method of Ichihara in order to perform tests involving broadcasting a downlink signal to a plurality of devices under test simultaneously, as discussed by Gilmartin (see paragraph 0006).
Consider claim 15:
Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: temporarily switching off at least the identified radio branch during a predetermined amount of time after having identified the radio branch and then switching the identified radio branch on again.
Gilmartin teaches: temporarily switching off at least the identified radio branch during a predetermined amount of time after having identified the radio branch and then switching the identified radio branch on again (see paragraph 0007, where Gilmartin describes that a communication path can be selectively enabled and disabled).
before the effective filing date of the claimed invention to include: temporarily switching off at least the identified radio branch during a predetermined amount of time after having identified the radio branch and then switching the identified radio branch on again, as taught by Gilmartin to modify the method of Ichihara in order to perform tests involving broadcasting a downlink signal to a plurality of devices under test simultaneously, as discussed by Gilmartin (see paragraph 0006).
Consider claim 16:
	Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: switching off the receive radio branch paired with the identified radio branch.
	Gilmartin teaches: switching off the receive radio branch paired with the identified radio branch (see paragraph 0007, where Gilmartin describes that a receive path can be selectively disabled). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: switching off the receive radio branch paired with the identified radio branch, as taught by Gilmartin to modify the method of Ichihara in order to perform tests involving broadcasting a downlink signal to a plurality of devices under test simultaneously, as discussed by Gilmartin (see paragraph 0006).
Consider claim 17:
	Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: repeating, without switching off the identified radio branch and only for the identified radio branch, said transmitting, said receiving, and said identifying, in order to re-evaluate if the identified radio branch still is to be switched off.
see paragraph 0113, where Gilmartin describes that the receive path could be disabled and the measurement repeated). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: repeating, without switching off the identified radio branch and only for the identified radio branch, said transmitting, said receiving, and said identifying, in order to re-evaluate if the identified radio branch still is to be switched off, as taught by Gilmartin to modify the method of Ichihara in order to perform tests involving broadcasting a downlink signal to a plurality of devices under test simultaneously, as discussed by Gilmartin (see paragraph 0006).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019) in view of Gilmartin (US 2013/0250781 A1), as applied to claim 3 above, and further in view of Athley (US 2015/0333884 A1).
Consider claim 4:
	Ichihara in view of Gilmartin discloses the method according to claim 3 above. Ichihara does not specifically disclose: each reference signal is transmitted in its own frequency sub-band. 
 	Athley teaches: each reference signal is transmitted in its own frequency sub-band (see paragraph 0060, where Athley describes reference signals are simultaneously transmitted, one reference signal may be transmitted in a first frequency sub-band, and another reference signal may be transmitted in a second frequency sub-band).
before the effective filing date of the claimed invention to include: each reference signal is transmitted in its own frequency sub-band, as taught by Athley to modify the method of Ichihara in order to provide efficient beam forming, as discussed by Athley (see paragraph 0010).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019), as applied to claim 1 above, and further in view of Ribeiro et al (US 2019/0069218 A1).  
Consider claim 5:
	Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: the reference signal is transmitted at regular time intervals. 
 	Ribeiro teaches: a reference signal is transmitted at regular time intervals (see paragraph 0042, where Ribeiro describes that one reference signal may be transmitted at regular time intervals in a downlink transmission opportunity).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signal is transmitted at regular time intervals, as taught by Ribeiro to modify the method of Ichihara in order to provide a flexible transmission scheme, as discussed by Ribeiro (see paragraph 0039).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019), as applied to claim 7 above, and further in view of Li et al (US 2017/0134130 A1).  
Consider claim 8:

 	Li teaches: as many CSI-RS resources as there are radio branches are allocated (see paragraph 0101, where Li describes that CSI-RS resources are allocated to each group of antenna units).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: as many CSI-RS resources as there are radio branches are allocated in a discovery reference signal (DRS), as taught by Li to modify the method of Ichihara in order to improve measurement accuracy, as discussed by Li (see paragraph 0101).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019), as applied to claim 1 above, and further in view of Kim et al (US 2016/0227425 A1).  
Consider claim 9:
	Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: a zero-power reference signal is alternatingly or simultaneously transmitted with the reference signal in each radio branch. 
	Kim teaches: a zero-power reference signal is alternatingly or simultaneously transmitted with the reference signal in each radio branch (see paragraph 0130, where Kim describes a base station that transmits zero power CSI-RS and non-zero power CSI-RS simultaneously).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a zero-power reference signal is alternatingly or see the Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019), as applied to claim 1 above, and further in view of Sharma et al (US 2014/0140293 A1).
Consider claim 11:
	Ichihara discloses the method according to claim 1 above. Ichihara does not specifically disclose: transmitting configuration information to said another radio transceiver device, wherein the configuration information specifies at least one of: how said another radio transceiver device is to measure the reference signal, and how said another radio transceiver device is to report the measurements made by said another radio transceiver device on the reference signal. 
	Sharma teaches: transmitting configuration information to another radio transceiver device, wherein the configuration information specifies at least one of: how said another radio transceiver device is to measure reference signal, and how said another radio transceiver device is to report the measurements made by said another radio transceiver device on the reference signal (see paragraph 0077, where Sharma describes a base station transmits a CSI-RS configuration information to a mobile device to identify the measurements to be performed by the mobile device, and to identify how the results of the measurements should be reported to the base station)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmitting configuration information to said see paragraph 0083).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019), as applied to claim 1 above, and further in view of Olgaard et al (US 2010/0123471 A1).
Consider claim 13:
	Ichihara discloses the method according to claim 1 above. Ichihara discloses: switching off the identified radio branch (see col. 6, lines 26-38, where Ichihara describes that data transmission from an identified transmitter branch is stopped).
	Ichihara does not specifically disclose: each radio branch is associated with a respective weight factor for transmitting the reference signal, and determining a new respective weight factor for each of the remaining radio branches. 
	Olgaard teaches: each radio branch is associated with a respective weight factor for transmitting the reference signal, and determining a new respective weight factor for each of the remaining radio branches (see paragraph 0008, where Olgaard describes each branch signal is multiplied by a weight factor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each radio branch is associated with a respective weight factor for transmitting the reference signal, and determining a new respective weight see paragraph 0008).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al (US 5,809,019) in view of Olgaard et al (US 2010/0123471 A1), as applied to claim 13 above, and further in view of Moritz et al (US 8,843,463 B2).  
Consider claim 14:
	Ichihara in view of Olgaard discloses the method according to claim 13 above. Ichihara does not specifically disclose: transmitting configuration information to said another radio transceiver device about the new weight factors having been determined. 
 	Moritz teaches: transmitting configuration information to another radio transceiver device about new weight factors having been determined (see col. 15. Lines 14-16, where Moritz describes transmitting the content associated with new weight value to a receiver).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmitting configuration information to said another radio transceiver device about the new weight factors having been determined, as taught by Moritz to modify the method of Ichihara in order to enable more efficient distribution of information to users, as discussed by Moritz (see col. 2, lines 1-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LIHONG YU/            Primary Examiner, Art Unit 2631